Exhibit 10.9.2

CONSENT

I, the undersigned, hereby do consent to the adoption of the amendments to the
“Benefit Plans” as defined in and as described in the attached resolutions
adopted by the Executive Compensation Committee as and to the extent, and for
the period, required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended from time to time (“EESA”), applicable to
participants in the Capital Purchase Program under EESA and the regulations
issued by the Department of the Treasury as published in the Federal Register
from time to time.

Agreed to and acknowledged as of February     , 2010.

                                                                         

[Name]



--------------------------------------------------------------------------------

RECITALS

WHEREAS, Cathay General Bancorp, a Delaware corporation (the “Company”) has
entered into a Securities Purchase Agreement with the United States Department
of Treasury (the “Agreement”) as part of the Capital Purchase Program under the
Emergency Economic Stabilization Act of 2008, as amended (“EESA”);

WHEREAS, on February 17, 2009, the President signed into law the American
Recovery Reinvestment Act of 2009 (“ARRA”), which amended EESA by deleting
Section 111 in its entirety and replacing it with new Section 111 set forth in
ARRA;

WHEREAS, pursuant to Section 1.2(d)(iv) of the Agreement and the provisions of
EESA, the Company is required to amend its “Benefit Plans”, as defined in the
Agreement , with respect to certain senior executive officers and other
highly-compensated employees (“HCEs”) to the extent necessary to comply with
Section 111 of EESA, as amended;

RESOLUTIONS

1. Compliance With Section 111 of EESA, as Amended. Each Benefit Plan is hereby
amended, effective as of the date of the Agreement, by adding the following
provision as a final section to such arrangement, which shall amend and restate
the previous provision adopted by this Executive Compensation Committee on
November 20, 2008 in connection with EESA:

“Compliance With Section 111 of EESA, as Amended. Solely to the extent, and for
the period, required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended from time to time (“EESA”), applicable to
participants in the Capital Purchase Program under EESA and the regulations
issued by the Department of the Treasury thereunder: (a) each “senior executive
officer” (as defined in and for purposes of Section 111 of EESA) who
participates in this plan or is a party to this agreement shall be ineligible to
receive compensation hereunder to the extent that the Executive Compensation
Committee of the Board of Directors of the Company determines that such
compensation may provide incentives for the senior executive officer to take
unnecessary and excessive risks that threaten the value of the Company; (b) each
senior executive officer and each other HCE (as defined herein) who participates
in this plan or is a party to this agreement shall be required to return to the
Company any bonus, retention award or incentive compensation paid to the senior
executive officer or HCE hereunder based on statements of earnings, revenues,
gains or other criteria that are later found to be materially inaccurate;
(c) the Company is prohibited from making to each senior executive officer and
to each other applicable HCE who participates in this plan or is a party to this
agreement, and each such senior executive officer and HCE shall be ineligible to
receive hereunder, any payment for departure from the Company for any reason,
except for payments for services performed or benefits accrued (a “golden
parachute payment” as defined in and for purposes of Section 111 of EESA);
(d) the Company shall be prohibited from paying or accruing any bonus, retention
award, or incentive compensation to any senior executive officer or to any other
HCE specified in regulations issued by the Department of the Treasury under
Section 111 of EESA, other than long-term restricted stock permitted under
Section 111 of EESA and any bonus payment required to be paid pursuant to a
written employment contract executed on or before February 11, 2009, and



--------------------------------------------------------------------------------

determined to be valid by the Department of the Treasury; and (e) the Company
shall be prohibited from providing (formally or informally) gross-ups to any
senior executive officer or to any other HCE. For purposes of the forgoing, the
term “HCE” shall mean each senior executive officer and each of the twenty next
most highly-compensated employees of the Company after the senior executive
officers, as determined under Section 111 of EESA (or such higher number of
employees as may be specified in regulations issued by the Department of the
Treasury under Section 111 of EESA. With respect to clause (c) above, the
applicable HCEs shall be the senior executive officers and the five next
most-highly compensated HCEs.”

2. Continuation of Affected Plans. Except as expressly or by necessary
implication amended hereby, each Benefit Plan shall continue in full force and
effect.